Citation Nr: 1224467	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-19 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for lumbar spine disorder, including degenerative joint disease, radiculitis, and sciatica (low back disorder), as secondary to service-connected post-operative left knee disorder, status post-total left knee replacement.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hip disorder, status post-total right hip replacement, as secondary to service-connected post-operative left knee disorder, status post-total left knee replacement.

3.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right leg femoral nerve palsy/neuropathy (also claimed as right femoral nerve and muscle condition and immobility due to blood clot).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1988.

This appeal to Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A December 2006 rating decision denied reopening of the low back and bilateral hip claims; and, a March 2009 rating decision denied a TDIU and the 38 U.S.C.A. § 1151 claim.

In January 2010, the Veteran and his fiancé testified at a Travel Board hearing before the undersigned veterans law judge.  The transcript of the testimony at that hearing is in the claims file and has been reviewed. 

In the Decision below, the Board reopens the bilateral hip claim and remands it for further development.  The issues of entitlement to a TDIU and the 38 U.S.C.A. § 1151 claim are addressed in the REMAND portion of the decision below and are also REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
The Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

The evidence of record raises the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left leg-length discrepancy as secondary to service-connected post-operative left knee disorder, status post-total left knee replacement.  The Board does not have jurisdiction over this issue, as the Agency of Original Jurisdiction (AOJ) has not decided it.  So, it is referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  An October 2005 rating decision determined new and material evidence was not submitted to reopen a claim for entitlement to service connection for a low back and bilateral hip disorder.

2.  The Veteran did not appeal the October 2005 rating decision, and it became final.

3.  The evidence submitted since the October 2005 rating decision is not new and material evidence on the issue of entitlement to service connection for a low back disorder, and neither does it trigger the necessity for a VA examination on the issue, as it does not causally relate the low back disorder to the service-connected post-operative left knee disorder.

4.  The evidence submitted since the October 2005 rating decision raises a reasonable possibility of establishing the bilateral hip claim, and it triggers the necessity for a VA examination on the issue.

CONCLUSIONS OF LAW

1.  The October 2005 rating decision that determined new and material evidence was not submitted to reopen a claim for entitlement to service connection for a low back and bilateral hip disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence to reopen a claim for entitlement to service connection for a low back disorder has not been submitted.  The claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.156. 

3.  New and material evidence to reopen a claim for entitlement to service connection for bilateral hip disorder has been submitted.  The claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.159, 3.156. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in two letters dated in August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the August 2006 letters were time-compliant, see 38 C.F.R. § 3.159(b), but they were not entirely content-compliant.  See id.  The letters did not inform the Veteran why his claims were previously denied and what type evidence would be needed to reopen them.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For the reasons set forth below, however, the Board finds the omission was not prejudicial to the Veteran's pursuit of his low back claim.

First, the rating decision and the statement of the case (SOC) provided full explanations of the reasons and bases for why the Veteran's claim was not reopened and the type evidence needed to reopen it.  Second, the Veteran had previously received full content-compliant notice related to his prior attempt to reopen the claim.  Third, and finally, the Veteran has not asserted that any particular prejudice inured to him as a result of the omission.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Further, the evidence shows the Veteran had a reasonable opportunity to participate in the decision on his claims at all stages of the process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that there is additional evidence to be obtained to assist the Veteran.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

New and Material Evidence

In 1988 the Veteran applied for VA compensation for his post-arthroscopic left knee disorder.  A December 1988 rating decision granted service connection for the left knee disorder.  The Veteran applied for VA compensation in September 2002 for his low back as secondary to his service-connected left knee.  The RO determined service treatment records contained no entries related to complaints of or treatment for the low back, which was assessed as normal on discharge from active service.  VA outpatient records of April 2002 noted the Veteran was admitted with complaints of low back pain secondary to a lifting incident.  A prior history of a 1992 motor vehicle accident and back surgery was noted.  July 2002 VA outpatient entries noted increased back pain due to the Veteran's antalgic gait.  August 2002 back x-rays showed early lumbar spine degenerative joint disease.  In December 2002, the Veteran applied to include his hips as part of the secondary service connection claim.  December 2002 x-rays were interpreted as having shown osteoarthritis of both hips.

A May 2003 VA Compensation and Pension examination report (Volume 1) reflects the Veteran reported he underwent a lumbar laminectomy and discectomy following the 1992 motor vehicle accident, and that he had done well until 2002.  The Veteran reported the onset of bilateral hip pain approximately in 2002.  Examination of the lumbar spine revealed no tenderness or muscle spasms, but the Veteran reported he could not flex beyond 10 degrees because of pain.  The examiner opined the Veteran did not put forth legitimate effort, as he had no difficulty sitting in and rising from a chair.  Straight leg raising was negative, and reflexes and sensation of the lower extremities were intact.  Physical examination of the hips revealed no localized tenderness and full, pain-free, range of motion (ROM).  Lumbar spine x-rays were read as having showed what appeared to be a bone infarct in the left ilium 6.5 x 4 cm; bridging osteophytes between L2 and L3; and, 3 mm of retroliosthesis at L5-S1.  The examiner diagnosed early degenerative changes of the lumbar spine and bilateral hip pain.  The examiner noted December 2002 x-rays were read as having shown narrowing of the weight bearing cartilage of the hips with sclerosis of the acetabular root and subchondral cyst formation.  The examiner noted further that he consulted a radiologist, and he and the radiologist agreed that the December 2002 x-rays were "over read."  The May 2003 x-rays were interpreted as having shown no significant narrowing of the hip joint spaces, with no more than the usual sclerosis seen in the root of the acetabulum.  The examiner also noted that the Veteran's hips would not have manifested full, pain-free ROM with any degree of arthritis in the hips.  The examiner opined the degenerative arthritis of the lumbar spine was not caused by the Veteran's left knee disorder but was the result of wear, tear, and aging.  The examiner opined further that there was no significant disorder of the hips.

The June 2003 rating decision noted the Veteran's service treatment records contained no complaints or treatment for a back condition; the 1992 motor vehicle accident and back surgery; and, the fact the Veteran reported he had lifted something prior to the onset of his back pain in 2002.  The rating decision reflects the RO determined the Veteran's lumbar spine degenerative joint disease was not incurred in or aggravated by the Veteran's active service; and, neither was it related to the service-connected post-operative left knee.  An RO letter dated that same month informed the Veteran of the June 2003 rating decision.  The Veteran did not appeal the rating decision, and it became final.

The Veteran filed to reopen the claims in May 2005.  He asserted his left knee caused his low back and left hip pain.  Evidence added to the record after the June 2003 rating decision included VA outpatient records that noted the Veteran's complaints of chronic low back pain and hip pain.  An April 2005 entry noted an assessment of hip pain suspicious for avacular necrosis.  A May 2005 MRI examination showed a stable sclerotic lesion at the left iliac wing.  Also added to the claims file were records of Lake Shore Hospital and VA outpatient records for April 2004 to May 2005 and November 2003 to February 2005.  An October 2005 rating decision (Volume 1) determined new and material evidence was not submitted to reopen the claims, as the evidence added to the file did not show that either the low back or bilateral hip disorder was causally related in any way to the Veteran's service-connected post-operative left knee disorder.  In April 2006, the Veteran appealed the October 2005 rating decision, and an SOC (both Volume 2) was issued in December 2006.  In April 2007, however, the Veteran withdrew the appeal; so the October 2005 rating decision became final.  The October 2005 rating decision is the last final denial of a claim to reopen the lumbar spine and bilateral hip disorders.

In the interim, in April 2006, the Veteran filed a separate claim for entitlement to service connection for the left hip, which he claimed as left thigh atrophy.  He also claimed entitlement to service connection for sciatica.

Analysis

Generally, an unappealed RO denial is final.  38 U.S.C.A. § 7105.  The claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

The regulation applicable to the Veteran's appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  See Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of Appeals for Veterans Claims held the question of what constitutes new and material evidence requires referral only to the most recent final disallowance of a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).  New evidence is presumed credible-that is, it is not tested for weight and credibility.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Applicable law related to the merits of the Veteran's claims provides that a disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Evidence added to the claims file since the October 2005 rating decision includes VA outpatient records of March 2006 that note the Veteran's complaints of low back pain, but he could not associate it with any particular trauma.  In an October 2006 statement (VA Form 21-4138), the Veteran asserted his left knee disorder aggravated his lumbar spine radiculitis.  A March 2007 entry noted a minor leg length discrepancy, left lower extremity shorter than the right.  June and August 2002 outpatient entries related to the hip, to include notation of the leg length discrepancy, were resubmitted in November 2011.  A February 2008 report notes the Veteran underwent a total right hip replacement.  The RO arranged an examination to determine if the Veteran's leg-length discrepancy was related to his post-operative left knee disorder.  The June 2008 VA joints examination report reflects the examiner noted the Veteran's medical records and the objective findings on clinical examination indicated the Veteran had multiple medical problems that involved the left knee, right hip, and spine.  As a result, he could not determine an etiology for the leg-length discrepancy.  A March 2009 rating decision denied service connection for the leg-length discrepancy as secondary to the service-connected post-operative left knee disorder.  Also added to the claims file, are the records related to the Veteran's successful application for disability benefits administered by the Social Security Administration, and general literature on the potential impact of limb-length discrepancy on other joints.

Low Back

The Board finds the medical evidence added to the claims file since the October 2005 rating decision is new, in the sense it was not before the rating board at the time the October 2005 rating decision was promulgated.  It is not material, however, but redundant, as the treatment records added to the file do not contain a medical opinion or suggestion that the Veteran's low back disorder is causally related to, or aggravated by, his service-connected post-operative left knee disorder.  The treatment records added to the file reflect no more than the Veteran's reported complaints and the treatment rendered to treat the symptoms of the disorders.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).

The Board acknowledges the Veteran's written submissions and his hearing testimony to the effect that his left knee surgery caused his leg length discrepancy and, the two combined, caused altered gait which, in turn, caused his low back disorder.  The Veteran has asserted further that his current low back disorder is not related to his 1992 motor vehicle accident and his subsequent back surgery.  There is no evidence, however, that the Veteran has any medical training.  The Board finds that determining the etiology for lumbar spine degenerative joint disease, to include whether it is related to a prior trauma and surgery or another service-connected disability is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(1); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In light of this fact, the Veteran's written submissions and hearing testimony, while new, is not material, since it is redundant to assertions rejected by prior rating decisions.  This also applies to the general literature submitted by the Veteran, as it does not specifically relate the information in the literature to the Veteran's individual medical condition.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The Veteran conceded at the hearing that no medical professional had ever told him his low back disorder is causally related to his service-connected post-operative left knee.

In light of all of the above, the Board is constrained to find new and material evidence has not been submitted to reopen a claim for entitlement to service connection for the low back disorder.  38 C.F.R. § 3.156.  The benefit sought on appeal is denied.

In reaching this part of the decision, the Board considered the doctrine of reasonable doubt.  In as much as the Veteran has not carried his initial burden of submitting new and material evidence, however, the doctrine is not for application to the low back claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Bilateral Hip Disorder

As noted earlier in this decision, part of the rationale on which the Veteran's bilateral hip claim was denied was that there was no diagnosed hip disorder, as pain alone is not a disability subject to service connection.  There must be evidence of an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

VA and non-VA medical records added to the claims file note the Veteran to manifest arthritis in each hip.  A June 2007 MRI examination showed degenerative joint disease bilateral hip, right greater than left, as did a November 2007 private medical report of examination conducted for the Social Security Administration (Volume 3).  As noted, the Veteran has undergone a total right hip replacement due to the severity of his disorder.  This evidence is both new and material, as it provides one of the missing Wallin elements of the Veteran's claim: a currently diagnosed hip disorder.  Further, a June or July 2008 VA outpatient entry submitted by the Veteran notes a VA medical provider notes the Veteran's medical history and a June 2008 electromyograph report were reviewed.  In response to the Veteran's request for an opinion on whether his limb-length discrepancy is related to the long-standing left knee problems, the provider noted that there is some evidence of limb-length discrepancy causing hip problems.  Further, neither occupational strain, co-morbidities, nor weight, seemed to point to any high risk of degenerative joint disease at an early age.  As a result, the provider opined there is some significant degree of likelihood of the Veteran's hip condition being connected to the left knee injuries.

The examiner's opinion is presumed credible.  Thus, new and material evidence has been submitted to reopen the claim for entitlement to service connection for the bilateral hip disorder.  38 C.F.R. § 3.159(a).  The claim is reopened.  Although the Board has reopened the Veteran's claim, it is not sufficiently developed to decide it on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has not been submitted to reopen a claim for entitlement to service connection for a low back disorder as secondary to service-connected post-operative left knee disorder, status post-total left knee replacement.  The claim to reopen is denied.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral hip disorder, status post-total right hip replacement, as secondary to service-connected post-operative left knee disorder, status post-total left knee replacement.  The claim is reopened.  The appeal is granted only to that extent.


REMAND

Since the Veteran's bilateral hip claim is now reopened, he is entitled to a VA examination and nexus opinion by an appropriate examiner to assist with deciding his claim on the merits.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran submitted only the page of the outpatient record that contained the nexus opinion.  The Board notes the VA records that contain the excerpt apparently are not in the claims file.

As earlier noted, a March 2009 rating decision-in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151for right leg femoral nerve palsy/neuropathy (also claimed as right femoral nerve and muscle condition and immobility due to blood clot).  In January 2010, VA received the Veteran's NOD with that part of the March 2009 rating decision.  The Board finds no evidence in the claims file or the Virtual VA records base that the Veteran has been issued an SOC.  Under these circumstances, the appeal process has started, and the Veteran is entitled to an SOC.  See 38 C.F.R. § 19.29; see also Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with his bilateral hip claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, supra.

2.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for a bilateral hip disorder since June 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above is complete, the AMC/RO will arrange an examination of the Veteran by an appropriate examiner.  The claims file must be provided for review by the examiner as part of the examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's bilateral hip disorder is causally related to his service-connected post-operative left knee disorder.  

If the answer is No, is there at least a 50-percent probability that the service-connected post-operative left knee disorder aggravates, that is, chronically worsens, the Veteran's bilateral hip disorder?  If so, the examiner is asked to specify the permanent, measurable increase in severity of the bilateral hip disorder that is due to the service-connected post-operative left knee disability.  The examiner should provide a full explanation of the bases for any opinion rendered

4.  The AMC/RO shall issue an SOC with regard to the issues of entitlement to compensation under 38 U.S.C.A. § 1151for right leg femoral nerve palsy/neuropathy (also claimed as right femoral nerve and muscle condition and immobility due to blood clot).  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should this claim be returned to the Board.  38 U.S.C.A. § 7104  (West 2002).

5.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AMC/RO.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


